Citation Nr: 0802568	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-04 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which declined the veteran's petition to reopen his claim of 
entitlement to service connection for PTSD, concluding there 
was no new and material evidence to permit doing this.  

The veteran also appealed an October 2004 rating decision 
that reduced his disability rating for diabetes mellitus from 
20 to 10 percent.  However, at a hearing before the 
undersigned Veterans Law Judge in May 2007, the veteran 
withdrew his appeal of that claim.  38 C.F.R. § 20.204 
(2007).

In this decision the Board will reopen the veteran's claim 
for PTSD on the basis of new and material evidence.  However, 
the Board will then remand the case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before reajudicating the claim on the underlying 
merits.


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision declined to 
reopen the veteran's claim of entitlement to service 
connection for PTSD on the basis of new and material 
evidence, as there was still no evidence of a confirmed 
diagnosis of PTSD.

2.  The veteran has since submitted medical records listing a 
diagnosis of PTSD.  




CONCLUSIONS OF LAW

1.  The January 2000 rating decision which declined to reopen 
the veteran's claim of entitlement to service connection for 
PTSD on the basis of new and material evidence is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

2.  The additional evidence submitted since that January 2000 
rating decision is new and material, and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 
3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
PTSD.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen his claim 
for service connection for PTSD since an unappealed January 
2000 rating decision.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD, in 
particular, requires:  [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If VA determines 
that the veteran engaged in combat with the enemy and that 
his alleged stressor is combat related, then the veteran's 
lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) & (f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran need not corroborate his actual physical proximity 
to (or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)  

In this case, the RO initially denied service connection for 
a disability manifested by violent behavior, claimed as 
secondary to Agent Orange exposure.  The veteran did not 
appeal that decision and it became final.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

Thereafter, the veteran filed a claim for service connection 
for PTSD.  In an October 1988 rating decision, the RO denied 
his claim for service connection for PTSD on the basis there 
was no new factual basis since the final May 1981 rating 
decision.  After he perfected an administrate appeal, in a 
September 1995 decision, the Board also found that new and 
material evidence had not been submitted to reopen his claim 
of entitlement to service connection for a psychiatric 
disorder, to include PTSD.  The Board determined that the 
newly submitted evidence was not material because it did not 
contain a confirmed diagnosis of PTSD or evidence of a 
verified in-service stressor.  That decision is also final 
and binding on the veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The veteran attempted to reopen his claim again in May 1999.  
In a January 2000 rating decision, the RO declined to reopen 
his claim for service connection for PTSD on the basis of new 
and material evidence, as there was still no evidence of a 
confirmed diagnosis of PTSD.  This is the most recent final 
decision as to this issue.  The evidence at the time of the 
final January 2000 decision included the veteran's service 
medical records, service personnel records, various VA and 
private treatment records, VA examination reports, and the 
veteran's own statement in support of his claim.  

With respect to the medical evidence, several medical 
professionals attributed the veteran's psychiatric symptoms 
to a diagnosis of PTSD, which was first noted many years 
after service, while other medical professionals attributed 
his symptoms to a personality disorder.  With respect to his 
service personnel records, it appears that the veteran's 
duties in Vietnam did include disseminating leaflets from 
aircraft, in which he averaged about 60 hours of flying time 
each month.  Unfortunately, evidence did not confirm, as 
alleged by the veteran, that his plane came under enemy 
attack.  Based on this evidence, the RO denied the veteran's 
claim to reopen on the basis that the medical evidence was 
too conflicting to establish a confirmed diagnosis of PTSD. 

The veteran was notified of the January 2000 rating decision 
and of his appellate rights in a letter dated in February 
2000.  He responded by filing a timely notice of disagreement 
(NOD) in April 2004.  The Board remanded the case in October 
2002 with instructions that the RO issue a statement of the 
case (SOC).  However, 


after the RO issued a SOC in December 2002, he failed to 
perfect his appeal by submitting a substantive appeal (VA 
Form 9 or equivalent).  Therefore, the January 2000 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  Again, this is the most recent final 
decision.

In July 2004, the veteran again attempted to reopen his claim 
for service connection for PTSD on the basis of new and 
material evidence.  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the most 
recent final January 2000 rating decision.  Since that 
decision, additional medical records were submitted, several 
of which list a diagnosis of PTSD.  Since the absence of a 
diagnosis of PTSD was the basis for the January 2000 rating 
decision, these newly submitted medical records listing this 
diagnosis are both new and material.  See Hodge, 155 F.3d at 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  

In addition to a diagnosis of PTSD, the veteran also has 
provided additional details concerning his alleged in-service 
stressors.  In a VA Form 9, Appeal to Board of Veterans' 
Appeals, submitted in March 2006, he reported that his plane 
came under small arms fire on November 20, 1969.  Although 
his statements alone are insufficient to verify the alleged 
incident, there are now sufficient details to conduct a 
meaningful search in an attempt to verify the alleged 
incident, which was lacking at the time of the January 2000 
rating decision.  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the January 2000 rating 
decision; thus, the claim for service connection for a PTSD 
must be reopened.  It is important for the veteran to 
understand that the standard for reopening a claim is low and 
does not necessarily indicate that the claim will be finally 
granted. 


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of this 
claim on remand.




REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to 
service connection for PTSD.

As noted above, the veteran indicated in a recently submitted 
VA Form 9, Appeal to Board of Veterans' Appeals, that his 
plane had come under fire on November 20, 1969.  Since the 
veteran provided a specific date, it is possible that this 
stressor may be capable of verification.  Accordingly, after 
first giving the veteran another opportunity to provide 
specific information about his claimed in-service stressors, 
the RO should (regardless of whether the veteran responds) 
attempt to independently verify the occurrence of the claimed 
incident through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  See 38 U.S.C.A. § 5103A (b)(3); 38 
C.F.R. § 3.159(c).  

In doing so, the RO is reminded that requiring corroboration 
of every detail, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi, 10 Vet. App. at 311.  The records need only imply the 
veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost, 16 Vet. App. at 128-129.

In the event that the claimed stressor can be verified, then 
the remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether the veteran's suffers from PTSD as a result 
of the verified stressor(s).  See 38 U.S.C.A. § 
5103A(d)(1)(2).




Accordingly, this case is REMANDED to the RO for the 
following development:

1.  Afford the veteran an additional 
opportunity to provide information 
regarding his alleged in-service 
stressors that led to his PTSD.  Such 
information should include the dates 
(month and year), assigned unit, 
location, and the full names of 
individuals, if any, injured or killed 
for each of the events in question.  
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information cannot be conducted.

2.  Forward the veteran's stressor 
information to the U.S Army and Joint 
Services Records Research Center (JSRRC), 
and any other appropriate records 
depository, for research into 
corroboration of the claimed stressors.  
The JSRRC should be provided a copy of 
any information obtained above.  The RO 
should also follow up on any additional 
action suggested by JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, please prepare a report detailing 
the occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
stressors have been verified, then the RO 
should so state in its report.



4.  If, and only if, a stressor has been 
verified, schedule the veteran for a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  

5.  Then readjudicate the claim of 
entitlement to service connection for 
PTSD in light of the additional evidence.  
If the claim is not granted, send the 
veteran and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


